DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on July 6, 2022, and any subsequent filings.
Claims 99-113 stand rejected.  Claim 100 has been canceled.  Claim 114 has been added.  Claims 99 and 101-114 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Specification
The specification has not been amended and the objection withdrawn.
Claim Objections
Claims 99 and 106 have been amended and the objections withdrawn.
Claim Rejections - 35 USC § 112
Claims 99, 104, 106, 107, 109, and 110 have been amended and the rejections withdrawn except as noted below.
Claim 11 has been canceled and the rejection withdrawn.
Claim Rejections - 35 USC § 103
Claim 99
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.
As to Applicant's argument that Frykhult does not disclose a gas feeder (Remarks, Page 9 / Paragraphs 3-6 ("Pg/Pr")), Frykhult discloses an advantage from not using a guess and thus necessarily discloses using gas and further discloses that "mixing of air with the treated liquid is eliminated" (C3/L24-29).
As to Applicant's argument that McCutchen does not disclose the claimed pore size from 2-40 μm (Remarks, Pg9/Pr7-Pg10/Pr3), McCutchen discloses pore size may bare based upon need (Pr98,108).  Further, as noted be Levitt, pore sizes may range from 0.1-1500 μm (Pr48) and thus disclose the claimed range.  Finally, "[t]he prior art reference (or references when combined) need not teach or suggest all the claim limitations [and t]he mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness [because t]he gap between the prior art and the claimed invention may not be so great as to render the [claim] nonobvious to one reasonably skilled in the art" (MPEP 2141(III) (quotes and cites omitted)).
In response to Applicant's argument that McCutchen is nonanalogous art (Remarks, Pg10/Pr3-5), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the claimed invention and McCutchen both relate to the field of rotary filters.
Claim 106 and 114
Applicants offer no reasons that Claims 106 and 114 are not obvious other than those offered with respect to Claim 99 from which the claims depend.  Thus, the arguments are not persuasive for the reasons stated with respect to Claim 99.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 99 and 101-114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent Claims 99, 106, and 114 each recited a pressure difference yet nothing in the specification as filed1 indicates or implies any pressure differences.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 99, 101-105, and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 99 and 114 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the gas feeder and other recited structural elements of each claim.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 99, 101-111, 113, and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Frykhult, U.S. Patent No. 5,296,143 (hereinafter "Frykhult") in view of McCutchen, U.S. Publication No. 2009/0159523 (hereinafter "McCutchen").
Applicant's claims are directed towards a device and a method.
Regarding Claims 99 and 101-105, Frykhult discloses an apparatus comprising a liquid-permeable filtering element having first and second faces (Figs. 1, 2, items 5-7, C4/L46-48), the liquid-permeable filtering element to be at least partially submerged in a liquid (Fig. 1 (note liquid level)), the liquid-permeable filtering element arranged to be cyclically moved through the liquid (Figs. 1, 2 (note rotation), C4/L53-60 (note mechanism for cyclical rotation)) such that: in a first position, an area of the first face of the liquid-permeable filtering element is subject to liquid under pressure and a pressure difference across the liquid-permeable filtering element is greater than 0 and less than or equal to 5.9 kPa (Figs. 1, 2, item 5 (note area below liquid level and that pressure is "a statement of intended use [that] does not qualify or distinguish the structural apparatus over the reference," In re Sinex, 309 F.2d 488, 492 (CCPA 1962))); and in a second position, the area is not subjected to liquid under pressure or is subjected to liquid at a lower pressure difference (Figs. 1, 2, item 5 (note area above liquid level)), at least one nozzle for directing at least one jet at the second face of the liquid-permeable filtering element through the liquid-permeable filtering element towards the first face of the filtering element for removing and/or aiding removal of solids accumulated on the first face of the liquid-permeable filtering element (Figs. 1, 2, 4, item 17, C2/L50-58, C5/L1-2, C6/L6-11); wherein the apparatus further comprises: at least gas feeder for introducing gas bubbles into the liquid to be filtered by the liquid-permeable filtering element (C3/L24-29 (note discussion regarding eliminating and not adding air necessarily implies adding air without this option); see also 112(b) analysis above).
Frykhult does not disclose the liquid-permeable filtering element has a pore size between 2 and 40 μm.
McCutchen also relates to a rotary filter and discloses pore size is adjustable operating variable (Pr98,108).
Regarding Claims 106-111 and 113, Frykhult discloses a method comprising filtering a liquid having total suspended solids of between 1 and 50 g/L (note that the feed liquid does not result in a "manipulative difference" in the process and thus does not differentiate over Frykhult (see MPEP 211.02(II)) using a liquid-permeable filtering element having first and second faces so as to produce filtered liquid (Figs. 1, 2, items 5-7, 14, C4/L46-48,63-64, C6/L1-5), wherein the liquid-permeable filtering element is at least partially submerged in the liquid (Fig. 1 (note liquid level)) and the liquid-permeable filtering element is arranged for cyclically moving through the liquid (Figs. 1, 2 (note rotation), C4/L53-60 (note mechanism for cyclical rotation)), the method further comprising cyclically moving the liquid-permeable filtering element through the liquid (Figs. 1, 2 (note rotation), C4/L53-60 (note mechanism for cyclical rotation)) whereby: in a first position, an area of the first face of the filtering element is subjected to liquid under pressure  (Figs. 1, 2, item 5 (note area below liquid level)) and a pressure difference across the liquid-permeable filtering element (C3/L38-41), and in a second position, the area is not subjected to liquid under pressure or is subjected to liquid at a lower pressure difference (Figs. 1, 2, item 5 (note area above liquid level)), and solids accumulated on the first face of the filtering element are removable by directing at least one jet at the second face of the liquid-permeable filtering element through the liquid-permeable filtering element towards the first face of the liquid-permeable filtering element (Figs. 1, 2, 4, item 17, C2/L50-58, C5/L1-2, C6/L6-11); wherein the method further comprising: introducing gas bubbles into the liquid (C3/L24-29 (note discussion regarding eliminating and not adding air necessarily implies adding air without this option)).
Frykhult does not disclose the filtered liquid having total suspended solids of no more than 10 mg/L, a pressure difference across the liquid-permeable filtering element is greater than 0 and less than or equal to 5.9 kPa, or the liquid-permeable filtering element has a pore size between 2 and 40 μm.
McCutchen also relates to a rotary filter and discloses pore size and pressure are adjustable operating variables (Pr98,108).
Regarding Claim 114, Frykhult discloses an apparatus comprising a liquid-permeable filtering element having first and second faces (Figs. 1, 2, items 5-7, C4/L46-48), the liquid-permeable filtering element to be at least partially submerged in a liquid (Fig. 1 (note liquid level)), the liquid-permeable filtering element arranged to be cyclically moved through the liquid (Figs. 1, 2 (note rotation), C4/L53-60 (note mechanism for cyclical rotation)) such that: in a first position, an area of the first face of the liquid-permeable filtering element is subject to liquid under pressure and a pressure difference across the liquid-permeable filtering element is greater than 0 and less than or equal to 5.9 kPa (Figs. 1, 2, item 5 (note area below liquid level and that pressure is "a statement of intended use [that] does not qualify or distinguish the structural apparatus over the reference," In re Sinex, 309 F.2d 488, 492 (CCPA 1962))); and in a second position, the area is not subjected to liquid under pressure or is subjected to liquid at a lower pressure difference (Figs. 1, 2, item 5 (note area above liquid level)), at least one nozzle for directing at least one jet at the second face of the filtering element through the filtering element towards the first face of the filtering element for removing and/or aiding removal of solids accumulated on the first face of the filtering element (Figs. 1, 2, 4, item 17, C2/L50-58, C5/L1-2, C6/L6-11); wherein the apparatus further comprises: at least gas feeder for introducing gas bubbles into the liquid to be filtered by the liquid-permeable filtering element (C3/L24-29 (note discussion regarding eliminating and not adding air necessarily implies adding air without this option); see also 112(b) analysis above).
Frykhult does not disclose the filtering element includes pores having a range of different pore sizes, the pore sizes being between 2 and 40 μm; and
McCutchen also relates to a rotary filter and discloses the filtering element includes pore whose size is and adjustable operating variable (Pr98,108).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrive at the claimed pore size and operating pressure in the apparatus disclosed by Frykhult because, according to McCutchen, those of ordinary skill in the art know to adjust the pore size and pressure (Pr98) and these can be used to adjust the residence time as necessary to achieve the specific claimed TSS and pressure across the filter (Pr108).  Further, McCutchen discloses the pore size and other operating variables "should be obvious to those of ordinary skill in the art and readily discoverable by experimentation so as to achieve desired process flow and purity" (Pr108).
Additional Disclosures Included:  Claims 101, 108: wherein the pore size is between 15 to 25 μm (McCutchen, Pr98,108).  Claim 102: wherein the liquid-permeable filtering element comprises a mesh (McCutchen, Pr105 (note perforated plate interpreted as mesh)).  Claims 103, 113: configured such that, in the second position, the area is above the liquid (Frykhult, Figs. 1, 2, item 5 (note area above liquid level)).  Claim 104: a container for the liquid up to a level for operation (Frykhult, Figs. 1, 2, item 11, C4/L56, C6/L1-5).  Claim 105: wherein the liquid is wastewater (Frykhult, Abstract, C2/L16-18).  Claim 107: wherein said cyclical movement of the liquid-permeable filtering element is such that permeation flux is between 200 L/(m2h) to 5,000 L/(m2h) (note this is an intended result of cyclical movement and a "clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited," MPEP 2111.04); the method further comprising removing the solids accumulated on the first face of the liquid-permeable filtering element (Frykhult, Fig s. 1, 2, 4, item 17, C2/L50-58, C5/L1-2, C6/L6-11), the solids accumulated on the first face of the liquid-permeable filtering element having a thickness greater than 0 and less than or equal to 6 cm (Frykhult, Figs. 1, 2, 4, item 17, C2/L50-58, C5/L1-2, C6/L6-11 (note removal of solids greater than 0 cm)); McCutchen (Pr108 (note use of routine experimentation to arrive at "desired process flow" which is affected by thickness of solids layer)).  Claim 109: wherein the liquid-permeable filtering element is a disc that rotates (Frykhult, Figs. 1, 2 (note rotation)) at a speed greater than 0 rpm and less than 10 rpm (McCutchen (Pr108 (note use of routine experimentation including angular velocity to arrive at "desired process flow and purity")).  Claim 110: wherein between 50 to 75 % of the area of the liquid-permeable filtering element is submerged in the liquid (Frykhult, Figs. 1, 2 (note liquid level)).  Claim 111: wherein the accumulated solids are removed periodically (Frykhult, C6/L6-10).

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Frykhult, U.S. Patent No. 5,296,143 (hereinafter "Frykhult") in view of McCutchen, U.S. Publication No. 2009/0159523 (hereinafter "McCutchen") as applied to Claim 106 above, and further in view of Petit, et al., U.S. Publication No. 2017/0043284 (hereinafter "Petit").
Applicant's claim is directed towards a device.
The combination of Frykhult and McCutchen discloses the method of Claim 106 except causing a height difference between the liquid and the filtered liquid across the liquid-permeable filtering element so as to control the pressure across the liquid-permeable filtering element.
Petit also relates to a rotary filter and disclose a method of controlling the pressure using level differences between the liquid and the filtered liquid (Figs. 15, 16 (note level sensors controlling pump)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the method disclosed by the combination of Frykhult and McCutchen with the control scheme disclosed by Petit because, the combination of known processes would yield the predictable result of controlling the pressure based on levels and, according to McCutchen, adjusting the pressure to arrive at the "desired process flow" is known to those of ordinary skill in the art (Pr98,108).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant's remarks alleged support for a pressure difference reference the published specification yet the specification as filed must be evaluated for new matter (MPEP 2163.06).